379 U.S. 5 (1964)
AMPCO PRINTING-ADVERTISERS' OFFSET CORP. ET AL.
v.
CITY OF NEW YORK ET AL.
No. 152.
Supreme Court of United States.
Decided October 12, 1964.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Harold Riegelman and H. H. Nordlinger for appellants.
Leo A. Larkin, Stanley Buchsbaum and Samuel J. Warms for the City of New York et al., and Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, and Gustave Soderberg, Assistant Attorney General, for Lefkowitz, appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.